Title: From John Adams to Francis Dana, 18 April 1783
From: Adams, John
To: Dana, Francis


Dear Sir
Paris April 18. 1783

I have just received your Favour of March 12. O.S.— It has for Sometime been my Intention to embark for the Blue Hills as soon as the definitive Treaty should be Signed, or even Sooner if the Acceptance of my Resignation, which I transmitted on the 8th day of last December, Should arrive before that Event. Mr Vanberckel will Sail from the Texel in June, and it would be agreable to me to go with him. But the long Interregnum in England, and the present confusion of Ideas there, give me fears that We shall not finish soon enough for my Views of going with the Dutch Minister. Mr Laurens is however arrived, and Mr Hartley is expected, so that I hope to finish in a few days.— nothing would give me more Pleasure than to go home with you: But you must not quit, untill you have made your Treaties. have you communicated your Powers to the Ministers of Denmark Prussia & the Emperor. if you have not, let me beg of you to do it without delay, that those Nations may not be Stolen from you as the Sweeds were, which I believe to be in Contemplation.
I dont wonder at your Chagrin. The only Wonder with me is that any of Us have had Patience to bear it so long. I wish you had been more explicit about your Prospect of making a Treaty.
My Son was at Hambourg the fourth of April, and I hope is at the Hague by this.— The Reason of his amazing delays I know not. they have given me great uneasiness. But Letters upon his Rout from Persons of Character Speak well of his Behaviour.
I am determined in all Events, God Willing, to enjoy in future the Company of my Family, from which I have now been Seperated for near nine Years.— I have great need of Repose. My Health has never recovered from the Consequences of that horrid Fever at Amsterdam, and I fear never will without a Voyage home, my native Air, Relaxation from Drudgery, and a quiet Mind. I have a Thousand other Reasons public and private for wishing to go home.
Not one Word from America.— I wrote you sometime Since to draw upon my Bankers for the Money you may want, though it appears to some People more than the Treaty will be worth. I am not however of that opinion.
With great Esteem, sir your Fnd & sert
J. Adams

